t c summary opinion united_states tax_court suzanne v thompson petitioner v commissioner of internal revenue respondent docket no 20009-06s filed date michael neil gendelman for petitioner daniel j parent for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from a request for relief from joint_and_several_liability under sec_6015 with respect to petitioner’s unpaid joint tax_liabilities for through the issues for decision are whether the sec_6330 notice issued to petitioner is valid petitioner’s request for relief from joint_and_several_liability was timely and petitioner is entitled to relief from joint_and_several_liability under sec_6015 for each year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in california petitioner married mr thompson in during the first part of the marriage petitioner did not work outside of the home petitioner started working as an administrative assistant for her current employer ia interior architects in date mr thompson was employed as a certified_public_accountant specializing in tax controversies audits and tax returns he opened his own firm around the record does not contain any information as to petitioner’s education level petitioner and mr thompson filed a joint form_1040 u s individual_income_tax_return for each of the years at issue the federal_income_tax returns were filed without remittance of the taxes due the assessed taxes as of the date of filing are summarized as follows year tax shown on return dollar_figure big_number big_number no notices of deficiency were issued petitioner and mr thompson separated in and petitioner was referred by the battered women of contra costa county to an attorney mr moats mr moats represented petitioner in her divorce and bankruptcy proceedings petitioner filed for bankruptcy in date petitioner’s unpaid tax_liabilities for through were discharged on date the unpaid tax_liabilities for through were not discharged mr thompson filed for divorce in date and it became final on date the divorce decree provides that petitioner and mr thompson were to remain jointly liable for the payment of the federal_income_tax liabilities for through petitioner was to negotiate her tax_liabilities to the lowest total amount and monthly payments possible by submitting an offer-in-compromise oic to the internal_revenue_service irs thereafter mr thompson agreed to pay petitioner percent of each monthly payment the divorce decree reserved mr thompson’s rights to discharge his tax_liabilities for through in bankruptcy or to submit an oic mr thompson filed for bankruptcy and his unpaid tax_liabilities for through were discharged on date on date the irs issued a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner and mr thompson for and the notice however was addressed to mr thompson’s place of business on date the irs issued to petitioner seven notices cp urgent we intend to levy on certain assets please respond now stating that the irs intended to levy upon petitioner’s assets for through and through each notice showed a current balance for the referenced year even though petitioner’s tax_liabilities for through had been discharged in bankruptcy in response petitioner contacted the irs and mr moats to resolve her tax matters on date the irs issued to petitioner a sec_6330 notice ie a letter final notice_of_intent_to_levy and notice of your right to a hearing the sec_6330 notice included references to years and tax_liabilities that had been discharged in bankruptcy and is reproduced as follows tax_year tax assessed type interest penalty total dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total amount due dollar_figure -0- dollar_figure on date the irs issued to petitioner a letter please call us about your overdue taxes or tax returns the notice is reproduced as follows tax_year tax assessed type spasmt dollar_figure dollar_figure dollar_figure dollar_figure spasmt dollar_figure dollar_figure dollar_figure dollar_figure spasmt dollar_figure -0- dollar_figure dollar_figure dollar_figure total amount due interest penalty total on date the irs issued to petitioner a notice cp overpaid tax applied to other taxes you owe informing petitioner that the irs applied her dollar_figure refund for to her account sometime in date petitioner was referred by the state bar of california to her present counsel who filed petitioner’s form_8857 request for innocent spouse relief and separation of liability and equitable relief petitioner’s prior counsel mr moats disappeared and did not return petitioner’s file until the 2-year limitations_period had expired the state bar issued an order on date declaring mr moats ineligible to practice law mr moats tendered his resignation with charges pending on date effective date petitioner’s request for relief received by respondent on date was denied because it was received more than years after the first collection activity the sec_6330 notice issued date discussion i joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and he does not qualify for relief under sec_6015 or c except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to relief see rule a 119_tc_306 affd 101_fedappx_34 6th cir ii 2-year limitations_period sec_1_6015-5 income_tax regs provides that an electing spouse must apply for relief no later than years from the date of the irs’s first collection activity against the electing spouse after date the term collection activity is defined to include a sec_6330 notice which is also defined as the notice the irs sends to taxpayers informing them of the irs’s intent to levy and their right to request a hearing see sec_1_6015-5 and ii income_tax regs respondent argues that the sec_6330 notice is valid despite including references to years and tax_liabilities that had been discharged in bankruptcy respondent alleges although there may have been some confusion over whether petitioner was liable for through and there was no confusion as to whether petitioner was liable for through according to respondent petitioner knew that she had tax_liabilities for through and she knew how much she owed for each year respondent further asserts that petitioner could have filed for relief at any time during the year period and the irs’s representations had no bearing on petitioner’s ability to file a timely request finally respondent argues that because petitioner’s request for relief was untimely he did not abuse his discretion by denying the requested relief iii validity of the sec_6330 notice as a general_rule notices containing technical defects are valid unless the taxpayer has been prejudiced or misled by the error and he has not been afforded a meaningful opportunity to litigate the claim see 889_f2d_29 2d cir deficiency_notice referenced wrong year but attachments referenced correct year affg tcmemo_1988_264 881_f2d_340 6th cir notice of assessment referenced wrong period but taxpayer knew correct period from contacts with irs see also 571_f2d_174 3d cir deficiency_notice is valid if a taxpayer has not been misled as to the year or amount_involved notice was valid since it referenced correct year and transaction despite references to wrong years affg 66_tc_743 petaluma fx partners llc v commissioner tcmemo_2007_254 a notice containing errors as to the taxable_year may still be valid where the taxpayer reasonably could not be misled as to the taxable_period involved united_states v rabinovici aftr 2d ustc par big_number e d n y sec_6330 notice referenced wrong period for an assessed trust fund recovery penalty notices ‘must meet the general ‘fairness’ requirement of due process ’ estate of yaeger v commissioner supra pincite quoting planned invs inc v united_states supra pincite the court has stated that in determining whether a notice is valid despite an error it looks at the notice any attachments and the circumstances surrounding the notice’s issuance and receipt to determine whether the taxpayer could have been reasonably confused or misled see upchurch v commissioner tcmemo_2007_181 deficiency_notice referencing wrong year was valid since attachments referenced correct year and transactions taxpayer referenced correct year in his written protest and participated in years of review with the irs before its issuance if there is a requisite showing of prejudice or detriment to the taxpayer because of the irs’s actions the irs may be precluded from claiming the benefit of a limitations_period see 12_f3d_489 5th cir bureaucratic ineptitude and indifference combined with the irs’s admissions that the form 23c contained the wrong tax period made the summary record invalid see also united_states v rabinovici supra pincite9 ustc par big_number at big_number if a taxpayer is misled or prejudiced as a result of the irs’s use of a date identifier in a sec_6330 notice then the irs should be estopped from claiming the benefit of the suspension of the limitations_period 110_fedappx_591 6th cir taxpayer was denied procedural due process where irs letter erroneously informed taxpayer of the limitations_period and she allowed her claim to expire since she believed that she had until that date to file suit cf 86_tc_157 irs could not issue a corrected notice_of_deficiency after the statute_of_limitations for assessing the tax had expired 48_tc_754 form_872 was invalid where a revenue_agent altered the tax period without the taxpayer’s consent as respondent contends it is plausible that petitioner was not misled or prejudiced given that petitioner knew through and had been discharged in bankruptcy while through had not on the other hand while taking into account the circumstances of the issuance and receipt of the sec_6330 notice it is also plausible that petitioner may have been prejudiced or misled because petitioner’s sec_6330 notice referenced years and liabilities that had been discharged in bankruptcy she telephoned respondent’s collections office on date petitioner testified about her remembrances of her contacts with the irs a collections officer informed petitioner that the tax for those years had not been discharged in bankruptcy the officer could not delay collection activity petitioner should file an oic promptly and petitioner should contact respondent’s bankruptcy office ms bustamente2 informed petitioner that the tax for the years had been removed but added back in and she would have to figure it out because the irs’s records were it was represented that ms bustamente is a bankruptcy specialist in respondent’s collections insolvency office not appropriately associated with petitioner’s social_security_number allegedly ms bustamente also informed petitioner that she could not file an oic because her account was frozen collections could not take any_action against her and no one could do anything until her account was correct ms bustamente contacted petitioner on date to inform petitioner that her account had been corrected and she remained jointly liable for through allegedly ms bustamente also advised petitioner that she could not submit an oic until mr thompson was discharged from bankruptcy because a joint tax_return was filed and collections could not take any_action against her until his bankruptcy was closed allegedly ms bustamente stated that the irs would notify petitioner when mr thompson was out of bankruptcy petitioner called the irs’s collections office monthly to confirm her extension but petitioner stopped calling in date because a collections officer allegedly told her to quit calling her account was clear there was no attempt to collect from her mr thompson was still in bankruptcy petitioner was wasting the irs’s time and if the irs needed petitioner they would contact her and petitioner contacted the collections office and ms bustamente after receiving the letter ms bustamente informed petitioner that mr thompson received a discharge in mid-2004 petitioner testified that she commented you mean to tell me that when the irs told me not to call them anymore that there was no effort to collect from me fred had already been discharged and ms bustamente allegedly replied apparently so well we’re behind in our posting although respondent did not challenge the substance of petitioner’s testimony the court nevertheless finds that petitioner has not proven that she was misled or prejudiced with respect to the notice’s issuance and her receipt thereof see upchurch v commissioner supra there is no evidence in the record establishing that petitioner was misled or prejudiced other than her self-serving testimony and her notes of her conversations with irs personnel neither ms bustamente nor the collections officers were called as witnesses neither ms bustamente’s nor the collections officers’ case activity records or other workpapers were entered into evidence and it has not been established that ms bustamente was under the circumstances required to make a report or other notation of the content of petitioner’s telephone calls simply put the court does not accept petitioner’s self-serving testimony see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 294_f2d_328 4th cir affg 34_tc_845 the parties agree that respondent sent the following enclosures to petitioner with her sec_6330 notice a blank form request for a collection_due_process_hearing publication what you should know about the irs collection process and publication collection appeal rights although the sec_6330 notice and page sec_2 and of publication invite taxpayers to call us at the telephone number provided the sec_6330 notice and publication also explain that a taxpayer must request a it was represented that ms bustamente recalls having conversations with petitioner but claims to have no recollection of the substance of the conversations hearing cdp hearing within days of the date on which the sec_6330 notice was issued publication also explains the issues that may be discussed at the cdp hearing including bankruptcy matters errors in assessment and spousal defenses publication describes the procedures for requesting a cdp hearing the process thereafter and the issues that may be raised at the cdp hearing eg spousal defenses had petitioner requested a cdp hearing as prescribed by the sec_6330 notice and its enclosures rather than simply calling the irs’s collections office she could have protected herself by challenging the liabilities and raising a spousal defense at her cdp hearing as contemplated by sec_6330 petitioner was represented by counsel who should have filed or advised his client to file either a request for a cdp hearing or a timely request for relief from joint_and_several_liability pursuant to sec_6015 notwithstanding the ambiguous language inviting taxpayers to call us the court also notes that petitioner failed to submit an oic as directed by her divorce decree to a limited extent petitioner could have protected herself by submitting the oic and sec_6330 affords taxpayers the right to notice and an opportunity for a hearing before the commissioner can proceed with the collection of a tax by levy the taxpayer must request the hearing during the 30-day period that commences the day after the date of the sec_6330 notice see sec_301_6330-1 proced admin regs by seeking reimbursement from mr thompson petitioner failed to exercise her rights with respect to mr thompson and is now attempting to use that failure as a basis for proceeding against the government via a request for relief from joint_and_several_liability finally petitioner may still be able to file an oic and it appears that she may still be able to enforce the agreement with mr thompson as directed by her divorce decree the court finds that on the basis of all the facts and circumstances the sec_6330 notice issued to petitioner on date is valid iv equitable estoppel5 petitioner has made an argument sounding in estoppel to establish equitable_estoppel against the government in the ninth circuit a litigant must show the following the party to be estopped must know the facts he must intend that his conduct be acted on or must so act that the party asserting estoppel has a right to believe it is intended the party asserting estoppel must be ignorant of the true facts the the court may apply equitable principles to cases properly within its jurisdiction see 231_f3d_541 9th cir and the cases cited thereat affg tcmemo_1998_145 but for sec_7463 an appeal would lie with the court_of_appeals for the ninth circuit see sec_7482 therefore the court follows the law of that circuit see 54_tc_742 affd 445_f2d_985 10th cir party asserting estoppel must rely on the former’s conduct to his detriment affirmative misconduct by the government going beyond mere negligence the government’s misconduct will cause a serious injustice and the public’s interest will not suffer undue damage see 588_f2d_697 9th cir see also 779_f2d_544 9th cir even if the court were to accept petitioner’s unsupported self-serving testimony as to the irs’s representations the court concludes that petitioner has not established the elements for estoppel it is well settled that a government agent’s providing inaccurate information does not constitute affirmative misconduct see 272_f3d_1176 9th cir negligently providing misinformation or incorrect advice is not affirmative misconduct 787_f2d_431 8th cir 772_fsupp_770 s d n y see also porter the court applies a similar test for equitable_estoppel the party must show a false representation or wrongful misleading silence by the party against whom estoppel is to be invoked an error in a statement of fact and not an opinion or statement of law ignorance of the true facts reasonable reliance on the act or statement a detriment suffered because of the false representation or wrongful misleading silence and affirmative misconduct by the government see wright v commissioner tcmemo_2005_5 and cases cited therein v irs aftr 2d pincite7 ustc par big_number at big_number s d iowa v equitable tolling8 a irs’s representations the central premise of equitable_tolling is that the person is excusably ignorant of the limitations_period see 68_f3d_1204 9th cir but equitable_tolling is not available to avoid the consequences of one’s own negligence see 154_f3d_1010 9th cir in order for equitable_tolling to apply petitioner must establish that she has been pursuing her rights diligently and one of the following additional see supra note sec_5 and and accompanying text the limitations_period specified in sec_1_6015-5 income_tax regs is not statutorily prescribed with respect to sec_6015 respondent did not challenge petitioner’s argument that equitable_tolling applied and no arguments were raised as to whether the limitations_period has been effectively incorporated into sec_6015 via the secretary’s interpretation or whether that interpretation is reasonable see 467_us_837 natl muffler dealers association v united_states 440_us_472 for the sake of argument the court assumes that the limitations_period has not been effectively incorporated compare 519_us_347 stating that the detailed technical language of sec_6511 as well as its specific exceptions indicated that congress did not intend for equitable_tolling to apply to sec_6511 with 398_f3d_686 5th cir equitable_tolling does not apply to the 3-year limitations_period of sec_6501 and jones v commissioner tcmemo_2003_29 equitable_tolling does not apply to the 30-day limitations_period of sec_6330 circumstances she filed a timely yet defective pleading she was induced or misled by the government’s misconduct or extraordinary circumstances beyond her control prevented her from filing timely see 471_f3d_1116 9th cir stating that due diligence is a requirement to equitable_tolling 931_f2d_590 9th cir see also 220_fedappx_479 9th cir citing 498_us_89 dollar_figure petitioner’s testimony that the irs’s personnel advised petitioner that her account was frozen and no one could do anything until the accounts were segregated and mr thompson received a discharge_in_bankruptcy is unsupported self-serving testimony that the court is reluctant to rely on thus the court finds that the equities do not favor tolling b attorney malfeasance petitioner sent the sec_6330 notice and its enclosures to her attorney for his consideration there is therefore the implication that he had a duty to act appropriately on the information and failed to do so the court has applied a similar test a taxpayer seeking to apply equitable_tolling must show at a minimum that the irs did something that reasonably induced him to believe that the limitations_period was being tolled or extended see hodel v commissioner tcmemo_1996_348 citing 981_f2d_1226 11th cir as a general_rule attorney negligence is not grounds for invoking equitable_estoppel see 292_f3d_1063 9th cir see also 384_f3d_69 3d cir 273_f3d_133 2d cir per curiam 177_f3d_1269 11th cir 60_f3d_1177 6th cir but the court_of_appeals for the ninth circuit and some of the other courts of appeals have created an exception to the general_rule those courts have equitably tolled a limitations_period where the client diligently pursued his claim and the attorney’s conduct was so egregious as to constitute an extraordinary circumstance see 345_f3d_796 9th cir attorney failed to prepare and file petition despite numerous contacts by his client and did not return his client’s file despite his client’s request to do so until the limitations_period had expired 338_f3d_145 2d cir attorney failed to file a motion despite his client’s directives to do so he performed no legal research he gave erroneous advice he never spoke with or met his client and he failed to locate his client when mail addressed from the attorney to his client was returned 165_f3d_236 3d cir attorney failed to file petition failed to send copies of the complaint to his client affirmatively lied to his client about doing both and failed to keep her apprised of the case’s status despite her requests 612_fsupp_1057 n d ohio attorney abandoned his client when he left town without informing his client and failed to file a timely complaint at first blush petitioner’s situation appears to favor tolling mr moats did not file nor as far as it appears from the record advise his client to file a timely request for relief from joint_and_several_liability or a request for a cdp hearing mr moats disappeared and did not return petitioner’s file until the limitations_period had expired--apparently a few weeks before trial mr moats has been found ineligible to practice law by his state bar and he has resigned with charges pending insufficient evidence however was submitted to the court for it to make a determination as to whether the circumstances justify invoking equitable_tolling mr moats’s failure_to_file or failure to advise his client to file a request for a cdp hearing or a request for relief from joint_and_several_liability under sec_6015 may have been a tactical decision and no evidence was presented as to these issues no evidence was submitted as to the misconduct that led to mr moats’s resignation or whether petitioner was one of the complainants who had brought charges against mr moats with so many holes in the record the court finds that equitable_tolling does not apply see auker v commissioner tcmemo_1998_185 rejecting a witness’s opinion as to a valuation because it was full of holes kantezke v commissioner tcmemo_1991_152 rejecting a taxpayer’s evidence because it was based on assumptions that were full of holes vicknair v commissioner tcmemo_1990_434 rejecting a taxpayer’s testimony because it was full of holes vi extension of the limitations_period petitioner contends that the 2-year limitations_period was extended on account of various extensions granted by the irs to petitioner because of the time the irs needed to segregate the accounts irs’s representations that neither it nor petitioner could do anything until mr thompson received a discharge_in_bankruptcy or period in which petitioner was preparing an oic there is nothing in the record establishing that the irs granted extensions to petitioner other than petitioner’s self- serving testimony on which the court is reluctant to rely the court does not agree that the irs’s representations served to create an extension of the limitations_period this argument is nothing more than a backdoor attempt at estoppel which the court has already rejected additionally there is nothing in the record other than petitioner’s testimony showing that the statements were made in the context of an oic sec_301_7122-1 proced admin regs provides that the statute_of_limitations on collection will be suspended in limited circumstances no similar provision applies with respect to the 2-year limitations_period for requests for relief from joint_and_several_liability under sec_6015 the court cannot read a suspension provision into the regulationdollar_figure cf 3_f2d_428 1st cir stating that courts cannot read words that are not present into a statute 6_bta_900 same vii timeliness of petitioner’s request for relief petitioner contends that because the sec_6330 notice was invalid when issued respondent’s collection activity did not commence on date according to petitioner the earliest that respondent’s collection activity may have commenced was date when ms bustamente informed petitioner about the even if the court were to find that the 2-year limitations_period for requesting relief from joint_and_several_liability was suspended on account of a submission of an oic suspension would not apply as petitioner failed to file an oic as required by the regulations thus an oic was not pending within the meaning of the regulations cf sec_301_7122-1 g i proced admin regs correct amount of tax petitioner owed for each year thus petitioner’s date request for relief was timely because the court has determined that the sec_6330 notice issued to petitioner on date was valid and that equitable principles do not preclude application of the year limitations_period the court finds that her request for relief from joint_and_several_liability was untimely because her request for relief was untimely she is not entitled to relief and respondent did not abuse his discretion in denying her request see 114_tc_276 irs’s denial of a request for relief from joint_and_several_liability under sec_6015 is reviewed for abuse_of_discretion accordingly respondent’s determination is sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit and or moot to reflect the foregoing decision will be entered for respondent
